Citation Nr: 0722502	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-37 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
true right vocal cord paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
2004.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2004 
rating decision of the VA Regional office in St. Louis, 
Missouri that among other things, granted service connection 
for true right vocal cord paralysis, rated 10 percent 
disabling from September 1, 2004..

[The Board points out in this instance that the Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating. See Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the 
rating issue on appeal as a claim for a higher evaluation of 
an original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection.]

The veteran was afforded a videoconference hearing at the RO 
in May 2007 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  During the 
hearing, it appears that the appellant raised the issue of 
service connection for sinus tachycardia due to service-
connected disability.  This matter is referred to the RO for 
appropriate consideration.


REMAND

The veteran asserts that the symptoms associated with the 
service-connected true right vocal cord paralysis are more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.  She 
testified on personal hearing in May 2007 that she had 
difficulty breathing, especially on prolonged physical 
exertion, and that this affected her employment as a real 
estate agent when walking and climbing stairs.  She states 
that she was no longer able to engage in simple aerobic 
activities due to shortness of breath, and attributed this to 
the service-connected right vocal cord disability.  

Review of the record discloses that the appellant was 
afforded VA examinations in 2004 and August 2005, and most 
recently underwent a VA pulmonary specialist examination in 
October 2006.  Pulmonary function tests were performed on at 
least two occasions during the course of the appeal.  
However, in a statement dated in December 2004 and in the 
substantive appeal received in November 2005, the appellant 
avers that she does not have lung disability, and that the 
pulmonary testing she has been given on examination cannot 
accurately assess the problems she experiences on account of 
her right vocal cord.  The veteran requests that more 
appropriate testing related to her particular disability be 
performed to more accurately establish the extent of 
disability related to the service-connected right vocal cord 
paralysis.  The Board notes that she has submitted a November 
2002 report of an otolaryngology consultation obtained during 
service which utilized criterion reference measures to 
evaluate laryngeal function that appear not have been 
performed on any VA evaluation of the service-connected 
disability.  

Under the circumstances, the Board finds that further 
examination, to include review of the records and a medical 
opinion, would be helpful to more clearly delineate the 
symptomatology associated with the appellant's true right 
vocal cord disorder.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing VA examination when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Additionally, the record discloses that the veteran has not 
been provided any notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for right vocal cord 
disability.  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as notification regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran must be 
given the required notice with respect to this issue.  
Therefore, the case must also be remanded in order to comply 
with the statutory requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to an initial 
evaluation in excess of 10 percent 
for true right vocal cord 
paralysis.  The RO must notify the 
appellant of what part of such 
evidence she should obtain and 
what part the RO will attempt to 
obtain on her behalf.  She should 
also be told to provide any 
evidence in her possession that is 
pertinent to her claim.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  The RO should schedule the 
veteran for a special VA 
otolaryngology examination to 
determine the extent of any and all 
disability associated with the 
service-connected right vocal cord 
disorder.  The claims folder and a 
copy of this remand must be made 
available to the examiner for 
review in connection with the 
examination.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  All 
appropriate tests and studies 
should be performed, and clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  Based on a thorough 
review of the evidence of record 
and physical examination, the 
examiner should provide an opinion, 
with complete rationale, as to 
whether the veteran's symptoms are 
more reflective of complete, severe 
incomplete, or moderate incomplete 
paralysis of the tenth 
(pneumogastric, vagus) cranial 
nerve.  The opinion should be set 
forth in detail.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient or deficient, it 
should be returned to the examiner 
for corrective action. See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The veteran must be given 
adequate notice of the examination, 
to include advising her of the 
consequences of failure to report 
under 38 C.F.R. § 2.655 (2006).  If 
she fails to appear for an 
examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



